o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------------- number release date conex-134069-16 uil code the honorable chris gibson member u s house of representative sec_4254 albany post road hyde park ny attention dear representative gibson i am responding to your inquiry dated date on behalf of ------------------------- ------------------ medicare their enrollment was retroactive which made them ineligible to contribute to their health_savings_account hsa for that period they are concerned the irs will penalize them for contributing to their hsa while they were enrolled in medicare individuals who delayed applying for medicare and were later covered by medicare retroactively to the month they turned or six months if later cannot make contributions to the hsa for the period of retroactive coverage there are no exceptions to this rule however if they contributed to an hsa during the months that were retroactively covered by medicare and as a result had contributions in excess of the annual limitation they may withdraw the excess_contributions and any net_income attributable to the excess_contribution from the hsa they can make the withdrawal without penalty if they do it by the due_date for the return with extensions in addition an individual generally may withdraw amounts from an hsa after reaching the age for medicare eligibility without penalty however the individual must include both types of withdrawals in income for federal tax purposes to the extent the amounts were previously excluded from taxable_income contacted you because when they enrolled in -------------------------- conex-134069-16 if an excess_contribution is not withdrawn by the due_date of the federal tax_return for the taxable_year it is subject_to an excise_tax under sec_4973 of the code this tax is intended to recapture the benefits of any tax-free earning on the excess_contribution as we understand the medicare rules the medicare part a coverage begins the month an individual turns age provided the individual files an application_for medicare part a or for social_security or railroad retirement board benefits within months of the month in which the individual becomes age if the individual files an application more than months after turning age medicare part a coverage will be retroactive for months for hsas sec_223 of the internal_revenue_code code states that an individual may not contribute to an hsa for months the individual is entitled to benefits under medicare this is because the ability to contribute to hsas is limited to individuals whose only coverage is provided through a high_deductible_health_plan hdhp the hsa is then available to help pay for the medical_expenses incurred before the deductible is satisfied if an individual has coverage that is not subject_to the full deductible of the hdhp other than coverage for preventive care even if retroactive the individual is not allowed to contribute to the hsa i hope this information is helpful if you have any questions please call me at ---------------------- --------------------- ------------------ or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
